Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The following is a FINAL Office action in reply to the Amendments and Arguments received on February 25, 2022.


	
Status of Claims

Claims 21, 22, 28, 29, 35, and 36 have been amended.
Claims 21-42 are currently pending and have been examined. 







Claim Rejections - 35 USC § 101

Claim 21-27 and 41-42 are drawn to a method (i.e., a process) while claim(s) 28--40 are drawn to a system and a non-transitory recording medium (i.e., a machine/manufacture). As such, claims 21-42 are drawn to one of the statutory categories of invention (Step 1: YES).
Claims 21-42 describe the idea of automatically identifying transit tickets for departures from a transit station and providing targeted marketing content to mobile devices that are electronically determined to be in the vicinity of the transit station. This does NOT represent an abstract idea. (Step 2A: NO).	
	
	
	



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 21, 22, 25-29, 32-36, and 39-41 are rejected under 35 U.S.C. 103 as being unpatentable over deKozan et al. (2014/0156396) in view of McLaughlin (2012/0323691).

Claim 21 
deKozan et al. teaches a method for providing customized information for advertisements in a transit system:
receiving an interaction request from a mobile device; wherein the interaction request (i) is transmitted by the mobile device in response to being triggered by a trigger device located in a transit station, to a server associated with the trigger device (deKozan [00007]); See at least “a request for an advertisement based on the first set of information [user information] and the second set of information [transit location of the user] and send the request for the advertisement.
(ii) includes an identifier [0055] associated with the trigger device wherein the mobile device is configured to interact with the trigger device as a result of a registration process (deKozan [0007][0059][0078]), and (i) a Bluetooth communications module that triggers the mobile device automatically upon receiving packets from a Bluetooth trigger device [0074][0175], and (ii) a NFC or QR reader that is activated, by a user of the mobile device, to receive an NFC transmission or read a QR code from a manual trigger device, located in the transit station, that manually triggers the mobile device  (deKozan [0175]) See at least “Marketing content may be delivered to a user's mobile device but the content may not be displayed until the user performs a specific function, reaches a specific location, or the like. For example, an offer may be delivered to a user's mobile device but may be configured to be inactive until the user taps in to a transit system entrance [manual trigger of the mobile device]. Once the user is known to be in a specific location the offer may activate and can be displayed to the user.” Where the trigger device identifier is the access control point. See also [0052] “transit application can provide additional functionality of mobile device 180, including enabling an NFC-enabled mobile device to be used as fare media and access control points of the transit system 100.”
accessing real-time transit information for the transit station using the identifier associated with the trigger device, the real-time transit information including real-time arrival and/or departure data for the transit station (deKozan [0075]) Where the reference teaches real time transit updates. See [0086] where the reference teaches that the access control points [trigger device] can communicate real time transit information. See also [0113] for real time transit updates.
identifying marketing content based upon a user profile and at least one of: the trigger device and the transit station (deKozan [0007]) See at least “a method provides customized information for advertisements in a transit system by retrieving a first set of information, wherein the first set of information is indicative of one or more preferences of a user [user profile] of the transit system regarding advertising… wherein each of the plurality of transactions is associated with an entry or exit of the user of the transit system at an access control point of the transit system, and the second set of information includes a time and location of each of the plurality of transactions [transit information]. See also [0175] “marketing content delivered to a mobile device may be timed, delayed, or associated with a trigger to initiate display.
wherein the marketing content is selected dynamically from a plurality merchant marketing campaigns applying merchant-defined parameters defined in real-time and the marketing content is selected based upon a consideration including at least one of a user velocity, and a time of a day when content was last delivered to a user (deKozan [0152]); See first, “Marketing content may be targeted and delivered to a user via system output devices” which satisfies the defined parameters limitation. See [0108] where the reference teaches location is predicted for a given time and marketing messages are sent based on the predicted time of arrival for the user, which is based on the a time of day the use was last in the location to receive content. See [0169] for real time marketing leads. See [0181] where the marketing content is “generated in anticipation of the user being at specific location.” Examiner interprets this anticipation to account for the amount of time [user velocity] predicted for the user to arrive at the desired location to receive the relevant content.
	deKozan teaches transmitting marketing content to the user but does not explicitly teach transmitting the following feature taught by McLaughlin:
identifying one or more transit tickets for departures from the transit station based on the accessed real-time transit information (McLaughlin ([0212]) See "a user may be at an aquarium, and responsive to receiving an identification of the user's location (e.g. entry past a gate, or via location services of a mobile computing device of the user), the device may transmit an offer to purchase a ticket to a whale watch leaving from a nearby dock." And, [0101] "allowing a client using client interface 206 to purchase an item.")
transmitting to the mobile device the identified transit tickets and the identified marketing content, wherein in response to receiving the identified transit ticket and the marketing content, the mobile device executes an application configured to dynamically generate a visual output that combines (i) a prompt to purchase the identified transit tickets embedded with (2) the identified marketing content (McLaughlin [0212]). See at least "a user may be at an aquarium, and responsive to receiving an identification of the user's location (e.g. entry past a gate, or via location services of a mobile computing device of the user), the device may transmit an offer to purchase a ticket to a whale watch leaving from a nearby dock ... the device may further transmit an offer to purchase a discount on sunglasses or binoculars at a nearby kiosk, or an offer to purchase a discounted meal at a nearby restaurant while waiting for the whale watch. Accordingly, each up-sell opportunity may provide opportunities for further up-sell opportunities, all convenient to the user." And, [0101] "allowing a client using client interface 206 to purchase an item." And, [0184] "the dynamic pricing system may receive a second request to add a second one or more items to the order at step 608 ... such as where the system identifies a possible up-sell or cross-sell opportunity, the second request may be generated or initiated by the dynamic pricing system. In some embodiments, the second one or more items may be determined responsive to a location of the user, such as a location determined via a mobile computing device or determined when the user accesses an attraction at a known location. In other embodiments, the second one or more items may be determined responsive to selections or purchases made by other users who also selected the first one or more items.").
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the applicant's invention to modify deKozan to include identifying one or more transit tickets for departures from the transit station based on the accessed real-time transit information and transmitting the identifier transmit tickets and marketing content, wherein an application configured to dynamically generate a visual output that combines (i) a prompt to purchase the identified transit tickets embedded with (2) the identified marketing content as taught by McLaughlin in order to provide "enhanced location-based customer tracking, pathing, and reporting for targeted advertising and upselling opportunities, and improved marketing" (McLaughlin [0006]) and because "each up-sell opportunity may provide opportunities for further up-sell opportunities, all convenient to the user" (McLaughlin [0212])

Claim 22  
deKozan et al. teaches the following limitations:
wherein the Bluetooth trigger device and the manual trigger device are located an entrance of a restaurant, a retail store, or a parking lot (deKozan [0175]). See at least “Marketing content may be delivered to a user's mobile device but the content may not be displayed until the user performs a specific function, reaches a specific location, or the like. For example, an offer may be delivered to a user's mobile device but may be configured to be inactive until the user taps in to a transit system entrance [parking lot]… triggers may include user's location, GPS signal, wireless signal, movement, temperature, time of day, and the like.

Claim 25
deKozan et al. teaches the following limitations:
wherein the method further comprises retrieving user information associated with a user of the mobile device, and wherein the marketing content is identified based on the user information (deKozan [0152]). See at least “Information services 910 combined with user characteristics, profile information, transit usage histories, and the like, may allow the predicative engine 920 to determine information about a user that may be relevant to an advertiser that is looking to reach a specific demographic group or a specific set of customers. Marketing content may be targeted and delivered to a user via system output devices.”

Claim 26
deKozan et al. teaches the following limitations:
wherein the user information includes purchase history of the user (deKozan [0158][0171]). See at least “redemption history [purchase history] of a user the user's profile may be updated. The redemption data may be shared with marketing content providers to refine content provided to specific users or demographics of the users of the transit system.”

Claim 27
deKozan et al. teaches the following limitations:
further comprising authenticating the mobile device, and then extracting information received from the interaction request, including information identifying mobile device (deKozan [0058][0060][0061][0076]). See at least [0076] “FIG. 4 is a diagram illustrating an embodiment of a method downloading a transit application for a NFC-enabled mobile device 280 and unlocking an ID number for the NFC enabled mobile device [information identifying the mobile device].

Claim 28 
deKozan et al. teaches the following limitations:
receive an interaction request from a mobile device, wherein the interaction request (i) is transmitted by the mobile device in response to being triggered by a trigger device located in a transit station, to a server associated with the trigger device (deKozan [00007]); See at least “a request for an advertisement based on the first set of information [user information] and the second set of information [transit location of the user] and send the request for the advertisement. 
and (ii) includes an identifier associated with the trigger device, wherein the mobile device is configured to interact with the trigger device as a result of a registration process and includes: (i) a Bluetooth communications module that triggers the mobile device automatically upon receiving packets from a Bluetooth trigger device located in the transit station, and (ii) a NFC or QR reader that is activated, by a user of the mobile device, to receive an NFC transmission or read a QR code from a manual trigger device, located in the transit station, that manually triggers the mobile device (deKozan [0175]) See at least “Marketing content may be delivered to a user's mobile device but the content may not be displayed until the user performs a specific function, reaches a specific location, or the like. For example, an offer may be delivered to a user's mobile device but may be configured to be inactive until the user taps in to a transit system entrance [manual trigger of the mobile device]. Once the user is known to be in a specific location the offer may activate and can be displayed to the user.” Where the trigger device identifier is the access control point. See also [0052] “transit application can provide additional functionality of mobile device 180, including enabling an NFC-enabled mobile device to be used as fare media and access control points of the transit system 100.”
the access real-time transit information for the transit station using the identifier associated with the trigger device, the real-time transit information including real-time arrival and/or departure data for the transit station (deKozan [0075]) Where the reference teaches real time transit updates. See [0086] where the reference teaches that the access control points [trigger device] can communicate real time transit information. See also [0113] for real time transit updates.
identify marketing content based upon a user profile and at least one of: the trigger device and the transit station (deKozan [0007]) See at least “a method provides customized information for advertisements in a transit system by retrieving a first set of information, wherein the first set of information is indicative of one or more preferences of a user [user profile] of the transit system regarding advertising… wherein each of the plurality of transactions is associated with an entry or exit of the user of the transit system at an access control point of the transit system, and the second set of information includes a time and location of each of the plurality of transactions [transit information]. See also [0175] “marketing content delivered to a mobile device may be timed, delayed, or associated with a trigger to initiate display.
wherein the marketing content is selected dynamically from a plurality merchant marketing campaigns applying merchant-defined parameters defined in real-time, and the marketing content is selected based upon a consideration including at least one of a user velocity, and a time of a day when content was last delivered to a user; (deKozan [0152]); See first, “Marketing content may be targeted and delivered to a user via system output devices” which satisfies the defined parameters limitation. See [0108] where the reference teaches location is predicted for a given time and marketing messages are sent based on the predicted time of arrival for the user, which is based on the a time of day the use was last in the location to receive content. See [0169] for real time marketing leads. See [0181] where the marketing content is “generated in anticipation of the user being at specific location.” Examiner interprets this anticipation to account for the amount of time [user velocity] predicted for the user to arrive at the desired location to receive the relevant content.
deKozan teaches transmitting marketing content to the user but does not explicitly teach transmitting the following feature taught by McLaughlin:
identify one or more transit tickets for departures from the transit station based on the accessed real-time transit information (McLaughlin ([0212]) See "a user may be at an aquarium, and responsive to receiving an identification of the user's location (e.g. entry past a gate, or via location services of a mobile computing device of the user), the device may transmit an offer to purchase a ticket to a whale watch leaving from a nearby dock." And, [0101] "allowing a client using client interface 206 to purchase an item.")
transmit to the mobile device the identified transit tickets and the identified marketing content, wherein in response to receiving the identified transit ticket and the marketing content, the mobile device executes an application configured to dynamically generate a visual output that combines (i) a prompt to purchase the identified transit tickets embedded with (2) the identified marketing content (McLaughlin [0212]). See at least "a user may be at an aquarium, and responsive to receiving an identification of the user's location (e.g. entry past a gate, or via location services of a mobile computing device of the user), the device may transmit an offer to purchase a ticket to a whale watch leaving from a nearby dock ... the device may further transmit an offer to purchase a discount on sunglasses or binoculars at a nearby kiosk, or an offer to purchase a discounted meal at a nearby restaurant while waiting for the whale watch. Accordingly, each up-sell opportunity may provide opportunities for further up-sell opportunities, all convenient to the user." And, [0101] "allowing a client using client interface 206 to purchase an item." And, [0184] "the dynamic pricing system may receive a second request to add a second one or more items to the order at step 608 ... such as where the system identifies a possible up-sell or cross-sell opportunity, the second request may be generated or initiated by the dynamic pricing system. In some embodiments, the second one or more items may be determined responsive to a location of the user, such as a location determined via a mobile computing device or determined when the user accesses an attraction at a known location. In other embodiments, the second one or more items may be determined responsive to selections or purchases made by other users who also selected the first one or more items.").
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the applicant's invention to modify deKozan et al. to include identifying one or more transit tickets for departures from the transit station based on the accessed real-time transit information and transmitting the identifier transmit tickets and marketing content, wherein an application configured to dynamically generate a visual output that combines (i) a prompt to purchase the identified transit tickets embedded with (2) the identified marketing content as taught by McLaughlin in order to provide "enhanced location-based customer tracking, pathing, and reporting for targeted advertising and upselling opportunities, and improved marketing" (McLaughlin [0006]) and because "each up-sell opportunity may provide opportunities for further up-sell opportunities, all convenient to the user" (McLaughlin [0212])

Claim 29 
deKozan et al. teaches the following limitations:
wherein the Bluetooth trigger device and the manual trigger device are located an entrance of a restaurant, a retail store, or a parking lot (deKozan [0175]). See at least “Marketing content may be delivered to a user's mobile device but the content may not be displayed until the user performs a specific function, reaches a specific location, or the like. For example, an offer may be delivered to a user's mobile device but may be configured to be inactive until the user taps in to a transit system entrance [parking lot]… triggers may include user's location, GPS signal, wireless signal, movement, temperature, time of day, and the like.

Claim 32 
deKozan et al. teaches the following limitations:
wherein the method further comprises retrieving user information associated with a user of the mobile device, and wherein the marketing content is identified based on the user information (deKozan [0152]). See at least “Information services 910 combined with user characteristics, profile information, transit usage histories, and the like, may allow the predicative engine 920 to determine information about a user that may be relevant to an advertiser that is looking to reach a specific demographic group or a specific set of customers. Marketing content may be targeted and delivered to a user via system output devices.”

Claim 33
deKozan et al. teaches the following limitations:
wherein the user information includes purchase history of the user (deKozan [0158][0171]). See at least “redemption history [purchase history] of a user the user's profile may be updated. The redemption data may be shared with marketing content providers to refine content provided to specific users or demographics of the users of the transit system.”

Claim 34 
deKozan et al. teaches the following limitations:
further comprising authenticating the mobile device, and then extracting information received from the interaction request, including information identifying the mobile device  (deKozan [0058][0060][0061][0076]). See at least [0076] “FIG. 4 is a diagram illustrating an embodiment of a method downloading a transit application for a NFC-enabled mobile device 280 and unlocking an ID number for the NFC enabled mobile device [information identifying the mobile device].

Claim 35 
deKozan et al. teaches the following limitations:
receiving an interaction request from a mobile device, wherein the interaction request (i) is transmitted by the mobile device in response to being triggered by a trigger device located in a transit station, to a server associated with the trigger device, (deKozan [00007]); See at least “a request for an advertisement based on the first set of information [user information] and the second set of information [transit location of the user] and send the request for the advertisement.
(ii) includes an identifier associated with the trigger device, wherein the mobile device is configured to interact with the trigger device as a result of a registration process, and includes: (i) a Bluetooth communications module that triggers the mobile device automatically upon receiving packets from a Bluetooth trigger device located in the transit station, and (ii) a NFC or QR reader that is activated, by a user of the mobile device, to receive an NFC transmission or read a QR code from a manual trigger device, located in the transit station, that manually triggers the mobile device; (deKozan [0175]) See at least “Marketing content may be delivered to a user's mobile device but the content may not be displayed until the user performs a specific function, reaches a specific location, or the like. For example, an offer may be delivered to a user's mobile device but may be configured to be inactive until the user taps in to a transit system entrance [manual trigger of the mobile device]. Once the user is known to be in a specific location the offer may activate and can be displayed to the user.” Where the trigger device identifier is the access control point. See also [0052] “transit application can provide additional functionality of mobile device 180, including enabling an NFC-enabled mobile device to be used as fare media and access control points of the transit system 100.”
the accessing real-time transit information for the transit station using the identifier associated with the trigger device, the real-time transit information including real-time arrival and/or departure data for the transit station (deKozan [0075]) Where the reference teaches real time transit updates. See [0086] where the reference teaches that the access control points [trigger device] can communicate real time transit information. See also [0113] for real time transit updates.
identifying marketing content based upon a user profile and at least one of: the trigger device and the transit station (deKozan [0007]) See at least “a method provides customized information for advertisements in a transit system by retrieving a first set of information, wherein the first set of information is indicative of one or more preferences of a user [user profile] of the transit system regarding advertising… wherein each of the plurality of transactions is associated with an entry or exit of the user of the transit system at an access control point of the transit system, and the second set of information includes a time and location of each of the plurality of transactions [transit information]. See also [0175] “marketing content delivered to a mobile device may be timed, delayed, or associated with a trigger to initiate display.
wherein the marketing content is selected dynamically from a plurality merchant marketing campaigns applying merchant-defined parameters defined in real-time, and the marketing content is selected based upon a consideration including at least one of a user velocity, and a time of a day when content was last delivered to a user (deKozan [0152]); See first, “Marketing content may be targeted and delivered to a user via system output devices” which satisfies the defined parameters limitation. See [0108] where the reference teaches location is predicted for a given time and marketing messages are sent based on the predicted time of arrival for the user, which is based on the a time of day the use was last in the location to receive content. See [0169] for real time marketing leads. See [0181] where the marketing content is “generated in anticipation of the user being at specific location.” Examiner interprets this anticipation to account for the amount of time [user velocity] predicted for the user to arrive at the desired location to receive the relevant content.
deKozan teaches transmitting marketing content to the user but does not explicitly teach transmitting the following feature taught by McLaughlin:
identifying one or more transit tickets for departures from the transit station based on the accessed real-time transit information (McLaughlin ([0212]) See "a user may be at an aquarium, and responsive to receiving an identification of the user's location (e.g. entry past a gate, or via location services of a mobile computing device of the user), the device may transmit an offer to purchase a ticket to a whale watch leaving from a nearby dock." And, [0101] "allowing a client using client interface 206 to purchase an item.")
transmitting to the mobile device the identified transit tickets and the identified marketing content, wherein in response to receiving the identified transit ticket and the marketing content, the mobile device executes an application configured to dynamically generate a visual output that combines (i) a prompt to purchase the identified transit tickets embedded with (2) the identified marketing content (McLaughlin [0212]). See at least "a user may be at an aquarium, and responsive to receiving an identification of the user's location (e.g. entry past a gate, or via location services of a mobile computing device of the user), the device may transmit an offer to purchase a ticket to a whale watch leaving from a nearby dock ... the device may further transmit an offer to purchase a discount on sunglasses or binoculars at a nearby kiosk, or an offer to purchase a discounted meal at a nearby restaurant while waiting for the whale watch. Accordingly, each up-sell opportunity may provide opportunities for further up-sell opportunities, all convenient to the user." And, [0101] "allowing a client using client interface 206 to purchase an item." And, [0184] "the dynamic pricing system may receive a second request to add a second one or more items to the order at step 608 ... such as where the system identifies a possible up-sell or cross-sell opportunity, the second request may be generated or initiated by the dynamic pricing system. In some embodiments, the second one or more items may be determined responsive to a location of the user, such as a location determined via a mobile computing device or determined when the user accesses an attraction at a known location. In other embodiments, the second one or more items may be determined responsive to selections or purchases made by other users who also selected the first one or more items.").
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the applicant's invention to modify deKozan et al. to include identifying one or more transit tickets for departures from the transit station based on the accessed real-time transit information and transmitting the identifier transmit tickets and marketing content, wherein an application configured to dynamically generate a visual output that combines (i) a prompt to purchase the identified transit tickets embedded with (2) the identified marketing content as taught by McLaughlin in order to provide "enhanced location-based customer tracking, pathing, and reporting for targeted advertising and upselling opportunities, and improved marketing" (McLaughlin [0006]) and because "each up-sell opportunity may provide opportunities for further up-sell opportunities, all convenient to the user" (McLaughlin [0212]).

Claim 36
deKozan et al. teaches 
wherein the Bluetooth trigger device and the manual trigger device are located at an entrance of a restaurant, a retail store, or a parking lot (deKozan [0175]). See at least “Marketing content may be delivered to a user's mobile device but the content may not be displayed until the user performs a specific function, reaches a specific location, or the like. For example, an offer may be delivered to a user's mobile device but may be configured to be inactive until the user taps in to a transit system entrance [parking lot]… triggers may include user's location, GPS signal, wireless signal, movement, temperature, time of day, and the like.

Claim 39 
deKozan et al. teaches the following limitations:
wherein the method further comprises retrieving user information associated with a user of the mobile device, and wherein the marketing content is identified based on the user information (deKozan [0152]). See at least “Information services 910 combined with user characteristics, profile information, transit usage histories, and the like, may allow the predicative engine 920 to determine information about a user that may be relevant to an advertiser that is looking to reach a specific demographic group or a specific set of customers. Marketing content may be targeted and delivered to a user via system output devices.”

Claim 40
deKozan et al. teaches the following limitations:
wherein the user information includes purchase history of the user (deKozan [0158][0171]). See at least “redemption history [purchase history] of a user the user's profile may be updated. The redemption data may be shared with marketing content providers to refine content provided to specific users or demographics of the users of the transit system.”

Claim 41 
deKozan et al. teaches the following limitations:
wherein the identification of the at least one marketing content is based on at least one merchandising campaign programmed by a merchant (deKozan [0170]). See “a user may redeem a marketing offer and be presented with an electronic barcode, number, identification, electronic coupon, electronic identifier that may be shown, scanned, verified, and the like by a merchant or service provider for which the offer was directed to.”
Claim 23-24, 30-31, and 37-38 are rejected under 35 U.S.C. 103 as being unpatentable over deKozan et al. (2014/0156396) in view of McLaughlin (20120323691) and Flynn (20120004961).

Claim 23 
deKozan et al. teaches the limitations above but does not explicitly teach the features below. Flynn teaches:
wherein the marketing content is transmitted to the mobile device after determining, based on the real-time arrival and/or the departure time, that a next transit vehicle arrives after a sufficient time gap for the marketing content (Flynn [0034]) See "timing based information server 124 may be configured to include a database containing advertising information related to particular timing constraints. Wait time before the transit vehicle arrival may influence advertisements to be provided by server 124. For example, a five minute wait may increase the probability that advertising information for coffee shops and convenience stores nearby will be provided, and potentially increase the probability of general non-location-specific advertisements will be served. Alternatively, if there is a longer wait, such as 30 minutes or more, advertising information such as for nearby restaurants, bars, clubs, and clothing stores may be more likely to be provided.")
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the applicant's invention to modify deKozan et al. and McLaughlin to include wherein the marketing content is transmitted to the mobile device after determining, based on the real-time arrival and/or the departure time, that a next transit vehicle arrives after a sufficient time gap for the marketing content as taught by Flynn so that advertisements for activities that can be completed within the an estimated wait time (e.g., coffee for a 5 minute wait versus clothing store for a 30 minute wait [0034]) are selected, increasing the probability the user responds to the advertisements.

Claim 24 
deKozan et al. and McLaughlin teach the limitations above but do not explicitly teach the features below. Flynn teaches:
wherein the marketing content is transmitted to the mobile device after determining that a user of the mobile device is waiting for a next transit vehicle at the transit station (Flynn [0034]) See “timing based information server 124 may be configured to include a database containing advertising information related to particular timing constraints. Wait time before the transit vehicle arrival may influence advertisements to be provided by server 124. For example, a five minute wait may increase the probability that advertising information for coffee shops and convenience stores nearby will be provided, and potentially increase the probability of general non-location-specific advertisements will be served. Alternatively, if there is a longer wait, such as 30 minutes or more, advertising information such as for nearby restaurants, bars, clubs, and clothing stores may be more likely to be provided.")
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the applicant's invention to modify deKozan et al. and McLaughlin to include wherein the marketing content is transmitted to the mobile device after determining that a user of the mobile device is waiting for a next transit vehicle at the transit station as taught by Flynn so that advertisements for activities that can be completed within the an estimated wait time (e.g., coffee for a 5 minute wait versus clothing store for a 30 minute wait [0034]) are selected, increasing the probability the user responds to the advertisements.

Claim 30 
deKozan et al. and McLaughlin teach the limitations above but do not explicitly teach the features below. Flynn teaches: 
wherein the marketing content is transmitted to the mobile device after determining, based on the real-time arrival and/or the departure time, that a next transit vehicle arrives after a sufficient time gap for the marketing content (Flynn [0034]) See "timing based information server 124 may be configured to include a database containing advertising information related to particular timing constraints. Wait time before the transit vehicle arrival may influence advertisements to be provided by server 124. For example, a five minute wait may increase the probability that advertising information for coffee shops and convenience stores nearby will be provided, and potentially increase the probability of general non-location-specific advertisements will be served. Alternatively, if there is a longer wait, such as 30 minutes or more, advertising information such as for nearby restaurants, bars, clubs, and clothing stores may be more likely to be provided.")
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the applicant's invention to modify deKozan et al. and McLaughlin to include wherein the marketing content is transmitted to the mobile device after determining, based on the real-time arrival and/or the departure time, that a next transit vehicle arrives after a sufficient time gap for the marketing content as taught by Flynn so that advertisements for activities that can be completed within the an estimated wait time (e.g., coffee for a 5 minute wait versus clothing store for a 30 minute wait [0034]) are selected, increasing the probability the user responds to the advertisements.

Claim 31
deKozan et al. and McLaughlin teach the limitations above but do not explicitly teach the features below. Flynn teaches: 
wherein the marketing content is transmitted to the mobile device after determining that a user of the mobile device is waiting for a next transit vehicle at the transit station (Flynn [0034]) See “timing based information server 124 may be configured to include a database containing advertising information related to particular timing constraints. Wait time before the transit vehicle arrival may influence advertisements to be provided by server 124. For example, a five minute wait may increase the probability that advertising information for coffee shops and convenience stores nearby will be provided, and potentially increase the probability of general non-location-specific advertisements will be served. Alternatively, if there is a longer wait, such as 30 minutes or more, advertising information such as for nearby restaurants, bars, clubs, and clothing stores may be more likely to be provided.")
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the applicant's invention to modify deKozan et al. and McLaughlin to include wherein the marketing content is transmitted to the mobile device after determining that a user of the mobile device is waiting for a next transit vehicle at the transit station as taught by Flynn so that advertisements for activities that can be completed within the an estimated wait time (e.g., coffee for a 5 minute wait versus clothing store for a 30 minute wait [0034]) are selected, increasing the probability the user responds to the advertisements.

Claim 37
deKozan et al. and McLaughlin teach the limitations above but do not explicitly teach the features below. Flynn teaches:
wherein the marketing content is transmitted to the mobile device after determining, based on the real-time arrival and/or the departure time, that a next transit vehicle arrives after a sufficient time gap for the marketing content (Flynn [0034]) See "timing based information server 124 may be configured to include a database containing advertising information related to particular timing constraints. Wait time before the transit vehicle arrival may influence advertisements to be provided by server 124. For example, a five minute wait may increase the probability that advertising information for coffee shops and convenience stores nearby will be provided, and potentially increase the probability of general non-location-specific advertisements will be served. Alternatively, if there is a longer wait, such as 30 minutes or more, advertising information such as for nearby restaurants, bars, clubs, and clothing stores may be more likely to be provided.")
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the applicant's invention to modify deKozan et al. and McLaughlin to include wherein the marketing content is transmitted to the mobile device after determining, based on the real-time arrival and/or the departure time, that a next transit vehicle arrives after a sufficient time gap for the marketing content as taught by Flynn so that advertisements for activities that can be completed within the an estimated wait time (e.g., coffee for a 5 minute wait versus clothing store for a 30 minute wait [0034]) are selected, increasing the probability the user responds to the advertisements.

Claim 38 
deKozan et al. and McLaughlin teach the limitations above but do not explicitly teach the features below. Flynn teaches:
wherein the marketing content is transmitted to the mobile device after determining that a user of the mobile device is waiting for a next transit vehicle at the transit station (Flynn [0034]) See “timing based information server 124 may be configured to include a database containing advertising information related to particular timing constraints. Wait time before the transit vehicle arrival may influence advertisements to be provided by server 124. For example, a five minute wait may increase the probability that advertising information for coffee shops and convenience stores nearby will be provided, and potentially increase the probability of general non-location-specific advertisements will be served. Alternatively, if there is a longer wait, such as 30 minutes or more, advertising information such as for nearby restaurants, bars, clubs, and clothing stores may be more likely to be provided.")
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the applicant's invention to modify deKozan et al. and McLaughlin to include wherein the marketing content is transmitted to the mobile device after determining that a user of the mobile device is waiting for a next transit vehicle at the transit station as taught by Flynn so that advertisements for activities that can be completed within the an estimated wait time (e.g., coffee for a 5 minute wait versus clothing store for a 30 minute wait [0034]) are selected, increasing the probability the user responds to the advertisements.

Claim 42 is rejected under 35 U.S.C. 103 as being unpatentable over deKozan et al. (2014/0156396) in view of McLaughlin (20120004961) and Tenneti (20130332987).

Claim 42
deKozan et al. and McLaughlin teach the limitations above but do not explicitly teach the features below. Tenneti teaches:

wherein the identification of the at least one marketing content includes resolving conflicts between marketing contents based on information queried from the mobile device (Tenneti [0023]) See “to efficiently target advertisements to a particular user, a platform may obtain information regarding the user. In some circumstances, this may create a conflict between users and an advertisement service provider as a user may not wish to reveal much private information, whereas the service provider typically will want to collect as much information as possible. Embodiments of the systems and methods described in the '406 application may help to resolve such conflict by maintaining a user's information locally on an electronic device and/or in remote storage protected by a user's personal agent, while simultaneously making such information available for an ad matching engine running locally on the user's device and/or remotely on a secure system." And, [0138] "query information about users in a controlled and policy-managed way." And, [0138] "Data collection of information from a variety of sources associated with a user. Such sources may ... include data on a user(s) device (e.g., PCs, PDAs, mobile phones, etc.)).").

Therefore, it would have obvious to a person of ordinary skill in the art at the time of the applicant's invention to modify deKozan et al. and McLaughlin to include wherein the identification of the at least one marketing content includes resolving conflicts between marketing contents based on information queried from the mobile device as taught by Tenneti in order to “help to  resolve such conflict by maintaining a user's information locally on an electronic device and/or in remote storage protected by a user's personal agent, while simultaneously making such information available for an ad matching engine running locally on the user's device and/or remotely on a secure system. As a result, such a platform may protect a user's private information even while this information is used to target ads or other information to a user" (Tenneti [0023]).


Response to Arguments
Applicant's arguments with respect to the rejection under 35 USC 103 have been fully considered but they are not persuasive. 

Applicant argues: These claim elements are directed to embedding a transit ticket purchase process into a marketing content. In contrast, deKozan appears to be directed to providing advertisements in response to scanning of an already-purchased ticket at an access control point, such as a turnstile. See deKozan at 1T 0055. Since deKozan's access control point requires a purchased ticket, a person of ordinary skill in the art would not have modified deKozan to prompt a customer at the access control point to purchase a ticket.

Examiner respectfully disagrees. The specification has support for the marketing content to be displayed with the transit information… not the purchase screen[ instant specification paragraph [0071] See at least “Screenshot 2240 shows transit-related information on a user's mobile device, in addition to targeted content (e.g., an advertisement about a "Little Bird" restaurant).” Respectfully this is not the screen with a prompt to purchase.

 deKozan teaches several embodiments which include a user receiving marketing content based on an arrival trigger when the user enters the transit area [0175] “Once the user is known to be in a specific location the offer may activate and can be displayed to the user.”. deKozan also teaches in paragraph [0122] a transit alerting system that gathers information about the user, relevant data from information sources [real time transit information] and gathering relevant advertisement. See deKozan [0174][0177] where the reference teaches “marketing content may be delivered to the user when the user interacts with their mobile device application. Each interaction with the application on the mobile device may prompt the user among various feature options and navigate their way through the process of updating an account, making a product purchase, or getting information. With each selection a "page view" equivalent or screen new marketing content may be requested or received and displayed as a banner ad, text, or the like.” 

McLaughlin teaches transmitting an offering to attractions along or near the travel path, as detailed in Figure 8, 845 of the instant specification. See also “responsive to receiving an identification of the user's location ( e.g. entry past a gate, or via location services of a mobile computing device of the user), the device may transmit an offer to purchase a ticket to a whale watch leaving from a nearby dock.”




Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHIDA R SHORTER whose telephone number is (571)272-9345. The examiner can normally be reached Monday- Friday from 8am- 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime S. Rojas can be reached on (571) 270-5491. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RASHIDA R SHORTER/Examiner, Art Unit 3681                                                                                                                                                                                                        
/SAM REFAI/Primary Examiner, Art Unit 3681